Citation Nr: 1243613	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  05-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1987, and from March 2003 to February 2004.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision which denied an application to reopen a previously denied claim for service connection for arthritis of multiple joints, including both hands.  

In a March 2010 decision, the Board reopened the claim for service connection for arthritis of multiple joints and remanded it for additional development.  A January 2012 rating decision granted service connection for osteoarthritis, bilateral (to include trigger finger of middle, index, and thumbs).  

In a May 2012 remand, the Board noted that the January 2012 decision was a complete grant of benefits with respect to the issue of service connection for arthritis of the hands, and that this issue was no longer on appeal.  Thus, the Board recharacterized the issue remaining in appellate status as entitlement to service connection for arthritis of multiple joints, as listed above.  The Board pointed out that a June 2010 VA examination report noted that the Veteran had bilateral hip degenerative joint disease and found that this disability should have been considered by the RO upon remand in evaluating the claim for arthritis of multiple joints, to include the hands.  The Board remanded the issue of entitlement to service connection for arthritis of multiple joints to allow the RO to conduct any additional development needed to properly adjudicate the claim in light of the diagnosis of bilateral hip degenerative joint disease, and to then adjudicate the claim. 

In October 2012 correspondence, the Board asked the Veteran to clarify whether she wished to withdrawal her appeal.  The Board informed her that if it did not receive a response within 30 days, it would assume that she wanted to continue her appeal and proceed accordingly.  The Board did not receive a response from the Veteran within 30 days and accordingly will proceed to adjudicate her appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record indicates that this claim requires additional development.  

As relevant to the present appeal, the Veteran is service-connected for traumatic degenerative joint disease of the cervical spine, degenerative joint disease of the bilateral shoulders, degenerative joint disease of the lumbar spine, degenerative joint disease of the right knee, and osteoarthritis, bilateral (to include trigger finger of middle, index, and thumbs).

The Board's May 2012 remand asked the RO to "[c]onduct any additional development needed to adjudicate the claim for service connection for arthritis of multiple joints in light of the Veteran's diagnosed bilateral hip degenerative joint disease (italics added)."

The Veteran was provided a VA examination in June 2012.  The corresponding report indicates that the Veteran had no current or past hip condition.  This statement is inaccurate, however, as the June 2010 VA examination found bilateral hip degenerative joint disease.  

The June 2012 VA examiner did not examine the Veteran's hips.  She provided the opinion that the Veteran's bilateral hip degenerative joint disease was less likely than not related to active duty.  As a rationale, she explained that the Veteran denied bilateral hip arthritis.  The Board points out that the Veteran is unable to make such a medical determination.  As a layperson, she herself is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as a medical diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the Veteran's assertions cannot constitute competent medical evidence that she does not have a current diagnosis of bilateral hip degenerative joint disease, and the VA examiner erred in relying on her assertion.  

In light of the foregoing, the Board finds that the June 2012 VA examination report is inadequate, and additional development is required.  The Court of Appeals for Veterans Claims has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Based on the above, the Board also finds that the development requested by the Board's May 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of either hip, or both hips, that may be present, to include degenerative joint disease.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including the June 2010 VA diagnosis of bilateral hip degenerative joint disease), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current condition of either hip, or both hips, to include degenerative joint disease, was caused by the Veteran's active duty.  

If the above inquiry is answered in the negative, the examiner should consider whether it is at least as likely as not that any current hip disorder, to include arthritis is proximately due to a service-connected disability, to include the Veteran's other musculoskeletal disabilities (particularly involving the cervical spine, lumbar spine, and right knee).  

If not caused by another service-connected disability, the examiner should state whether it is at least as likely as not that any current hip disability, to include osteoarthritis, has been aggravated (made permanently worse beyond its natural progression) by a service-connected disability, to include the Veteran's other musculoskeletal disabilities (particularly involving the cervical spine, lumbar spine, and right knee).  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
Eric S. Leboff
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


